[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-10981         ELEVENTH CIRCUIT
                                        Non-Argument Calendar    SEPTEMBER 29, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                                D.C. Docket No. 2:09-cv-01673-RDP

K D B,
by and through her mother and next friend
SHAWANDA BAILEY,

llllllllllllllllllllllllllllllllllllllll                          Plaintiff-Appellant,

                                                  versus

SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,

llllllllllllllllllllllllllllllllllllllll                          Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Alabama
                                  ________________________

                                           (September 29, 2011)



Before BARKETT, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
      KDB, a minor, by and through her mother, Shawanda Bailey, appeals from

the district court’s order affirming the Social Security Commissioner’s

(“Commissioner”) denial of Bailey’s protective application for supplemental

security income (“SSI”) benefits on behalf of KDB, pursuant to 42 U.S.C.

§ 1383(c)(3). On appeal, KDB argues that the decision of the Administrative Law

Judge (“ALJ”) that she was neither medically disabled due to her asthma nor

functionally disabled due to her asthma and learning disability was not supported

by substantial evidence. In addition, KDB argues that the ALJ erred by not fully

developing the record because he did not arrange for a medical expert to testify at

the hearing and because he did not order updated intelligence testing. We affirm.

      “Our review of the Commissioner’s decision is limited to an inquiry into

whether there is substantial evidence to support the findings of the Commissioner,

and whether the correct legal standards were applied.” Wilson v. Barnhart, 284
F.3d 1219, 1221 (11th Cir. 2002). “Substantial evidence is more than a scintilla

and is such relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158

(11th Cir. 2004).

      After a review of the record and consideration of the parties’ briefs, we

conclude that the ALJ’s findings that KDB’s condition did not meet or medically

                                         2
equal a listed impairment were made according to proper legal standards and were

supported by substantial evidence. Each of KDB’s specific claims of error on this

point lacks merit.

      First, the ALJ did not err in determining that KDB’s asthma failed to meet

the requirements for the asthma impairment listing in 20 C.F.R. pt. 404, subpt. P,

app. 1, § 103.03(B). To satisfy the requirements of this listed impairment, KDB

must show her asthma caused “attacks . . . in spite of prescribed treatment and

requiring physician intervention, occurring at least once every 2 months or at least

six times a year.” 20 C.F.R. pt. 404, subpt. P, app. 1, § 103.03(B). An inpatient

hospitalization for longer than 24 hours counts as two attacks under this standard.

Id.

      KDB identifies five specific episodes that she claims satisfy this standard;

one of these involved a hospitalization of longer than 24 hours and would

therefore count as two attacks. We note initially that there is considerable doubt

as to whether the identified episodes meet the definition for a qualifying attack.

Even assuming each of these episodes is a qualifying attack, however, we

conclude that KDB failed to satisfy the requirements because the six alleged

attacks did not occur once every two months or six times a year; instead, they




                                          3
occurred over a period of 20 months, between March 27, 2007, and November 17,

2008.

        Second, contrary to KDB’s argument that the ALJ rejected the treating

physician’s opinion, the record demonstrates that the ALJ relied on this source and

reached a conclusion consistent with it in determining KDB’s impairment did not

medically equal the asthma listing. “The testimony of a treating physician must

ordinarily be given substantial or considerable weight unless good cause is shown

to the contrary.” MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986).

Here, the KDB’s pediatrician stated KDB had “moderate persistent asthma,” and

when she was last seen in the clinic, KDB’s asthma was “somewhat well

controlled.” In addition, the ALJ appropriately considered the opinions of

physicians who treated KDB at the hospital. Thus, the ALJ properly gave

“substantial or considerable weight” to the opinion of the treating source. See

MacGregor, 786 F.2d at 1053.

        Third, we conclude the ALJ addressed the school records in detail and did

not reject them, and the records supported the ALJ’s conclusion that KDB was not

disabled.

        Fourth, the ALJ did not inappropriately rely on the opinions of non-treating

physicians. “[A]dministrative law judges must consider findings and other

                                          4
opinions of State agency medical and psychological consultants and other program

physicians, psychologists, and other medical specialists as opinion evidence” of

non-examining sources. 20 C.F.R. § 404.1527(f)(2)(i); see also SSR 96-6p

(requiring ALJs to consider and address the weight given to state consultants’

opinions, which are treated as expert opinion evidence of non-examining sources).

The ALJ complied with the regulations regarding non-examining expert evidence

and did not give inappropriate weight to these opinions.

      As to KDB’s challenges to the ALJ’s assessment of her functional

limitations and to the finding that her impairment or combination of impairments

did not functionally equal the listings, we conclude KDB has waived these

challenges because she did not raise these issues to the district court. See

Crawford, 363 F.3d at 1161 (providing that we will not address an issue on appeal

when a claimant has failed to raise it to the district court). See Crawford, 363 F.3d

at 1161 (providing that we will not address an issue on appeal when a claimant has

failed to raise it to the district court). Even if this issue were properly before this

Court on appeal, however, we conclude that the ALJ’s finding that KDB’s

condition did not functionally equal a listed impairment was supported by

substantial evidence.




                                            5
      Finally, we conclude the ALJ did not err in failing to arrange for a medical

expert to testify at the hearing or in failing to order updated intelligence testing.

“It is well-established that the ALJ has a basic duty to develop a full and fair

record. Nevertheless, the claimant bears the burden of proving that [s]he is

disabled, and, consequently, [s]he is responsible for producing evidence in support

of [her] claim.” Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003)

(citations omitted). “The administrative law judge has a duty to develop the

record where appropriate but is not required to order a consultative examination as

long as the record contains sufficient evidence for the administrative law judge to

make an informed decision.” Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d
1253, 1269 (11th Cir. 2007).

      A review of the record reveals the ALJ was not required to order another

intelligence test, nor was the ALJ required to arrange for an expert to testify at the

hearing because the evidence in the record was sufficient to support an informed

decision that KDB was not disabled. Thus, the ALJ fulfilled his duty and

developed a full and fair record.

      Accordingly, we affirm.

      AFFIRMED.




                                           6